
	
		I
		111th CONGRESS
		2d Session
		H. R. 5364
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2010
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  States to provide oral health services to aged, blind, or disabled individuals
		  under the Medicaid Program, and for other purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited as the Special Care Dentistry Act of
			 2010.
			(b)FindingsCongress
			 finds the following:
				(1)According to the
			 United States Surgeon General’s Report on Oral Health in America:
					(A)No less than a
			 silent epidemic of oral diseases is affecting our most vulnerable citizens,
			 including low income elderly, individuals with disabilities, and many members
			 of racial and ethnic minority groups.
					(B)Oral diseases and
			 conditions affect health and well-being throughout life. The burden of oral
			 problems is extensive and may be particularly severe in vulnerable
			 populations.
					(C)Oral diseases and
			 conditions are associated with other health problems. Associations between
			 chronic oral infections and other health problems, including diabetes, heart
			 disease, and adverse pregnancy outcomes have been reported.
					(2)Providing
			 appropriate and necessary oral health benefits under Medicaid to individuals
			 classified as aged, blind, or disabled would prevent unnecessary emergency room
			 visits, hospitalizations, and downstream health care costs, reducing Medicaid
			 spending.
				(3)While 28 percent
			 of the people enrolled in Medicaid are aged, blind, or disabled, the high cost
			 of medical expenditures for these populations consumes 72 percent of the total
			 Medicaid budget. This is not the case with dental benefits.
				(4)For the aged,
			 blind, or disabled, oral health services are deemed optional by
			 the Federal Government and most States provide little to no Medicaid coverage
			 for these services. Many of these vulnerable citizen’s mouths are infected with
			 no hope of receiving access to even basic dental care.
				(5)In 2003, adult
			 aged, blind, and disabled Medicaid recipients received basic oral health
			 services in only 6 States (Connecticut, New Jersey, New York, North Dakota,
			 Pennsylvania, and Wisconsin).
				(6)Appropriate and
			 necessary oral health services for adult aged, blind, and disabled people will
			 help reduce not only Medicaid costs for these populations, but also down-stream
			 Medicare expenditures, which together total almost $600,000,000,000
			 annually.
				(7)Dental office
			 overhead averages over 65 percent. Unfortunately, Medicaid reimbursement rates
			 fall far short of covering these expenses.
				(8)Additional Federal
			 investment for the delivery of oral health services is needed to ensure
			 vulnerable adults receive oral health benefits.
				(9)Investments are
			 needed for an oral health initiative to reduce the profound disparities in oral
			 health by improving the health status of vulnerable populations to the level of
			 health status that is enjoyed by the majority of Americans.
				2.Requirement to
			 provide aged, blind, or disabled individuals with oral health services under
			 the Medicaid program
			(a)In
			 generalTitle XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.), as amended by the Patient Protection and Affordable Care Act (Public Law
			 111–148), is amended by inserting after section 1943 the following new
			 section:
				
					1944.Oral health services for aged, blind, or disabled
		  individuals(a)Services under a State
				adult dental program for aged, blind, or disabled individualsA State shall provide oral health coverage
				for aged, blind, or disabled individuals described in subsection (b) through a
				separate State adult dental program. The State shall demonstrate that the
				services and fees provided and program requirements under this section are at
				least equivalent to the services, fees, and requirements that are provided to
				children under this title and include age-appropriate services for such
				individuals, and that the services are provided at intervals to determine the
				existence of a suspected illness or condition consistent with reasonable
				standards of dental practice (taking into account the increased needs and oral
				health complexities of the population) as determined by the Secretary after
				consultation with national professional dental organizations.
						(b)Aged, blind, or
				disabled individuals describedFor purposes of subsection (a), an
				aged, blind, or disabled individual described in this subsection is an
				individual—
							(1)who is eligible
				for medical assistance under subclause (I) or (II) of section 1902(a)(10)(A)(i)
				(but only, in the case of subclause (I), with respect to an individual who is
				so eligible on the basis of receiving aid or assistance under any plan of the
				State approved under title I, X, XIV, or XVI); and
							(2)who would be
				considered an aged, blind, or disabled individual under section 1614 (without
				regard to whether the individual satisfies the income and resource requirements
				for receiving supplemental security income benefits under title XVI) and is
				otherwise eligible for medical assistance under the State plan or under a
				waiver of such plan.
							(c)TransportationThe
				State shall provide transportation for aged, blind, or disabled individuals
				described in subsection (b) to dental offices, hospitals, clinics, or other
				treatment centers for the provision of oral health services to the same extent
				that transportation is provided under the State plan for children eligible for
				medical
				assistance.
						.
			(b)Definition of
			 oral health services
				(1)In
			 generalSection 1905 of the Social Security Act (42 U.S.C.
			 1396d), as amended by the Patient Protection and Affordable Care Act (Public
			 Law 111–148), is amended—
					(A)in subsection (a),
			 by amending paragraph (10) to read as follows:
						
							(10)oral health services (as defined in
				subsection (dd)); and
							;
				and
					(B)by adding at the
			 end the following:
						
							(dd)(1)For purposes of this
				title, the term oral health services means—
									(A)relief of pain and infections;
									(B)restoration or replacement of
				teeth;
									(C)periodontal treatment;
									(D)dental health preventive services,
				including adult fluoride application;
									(E)in-patient and out-patient dental
				surgical, evaluation, and examination services;
									(F)dentures or partial denture
				care;
									(G)per patient house call and long term
				care facility visits;
									(H)sedation and anesthesia; and
									(I)behavior management services.
									(2)For the purpose of this subsection:
									(A)The term long term care
				facility means—
										(i)a nursing facility;
										(ii)an assisted living facility or a
				resident care program facility (as such terms are defined by the
				Secretary);
										(iii)a board and care facility (as
				defined in section 1903(q)(4)(B), including a mental retardation group
				home);
										(iv)an intermediate care facility for
				the mentally retarded; and
										(v)any other facility that is licensed
				or certified by the State and is determined appropriate by the Secretary, such
				as a community mental health center that meets the requirements of section
				1913(c) of the Public Health Service Act, a psychiatric health facility, and a
				mental health rehabilitation center.
										(B)The term house call means
				the delivery of dental services in long term care facilities needed to overcome
				mobility impairments and transportation barriers.
									(C)The term behavior
				management means services needed to accommodate physical or behavioral
				impairment.
									.
					(c)Conforming
			 amendments
				(1)TerminologySection
			 1902(a)(43)(D)(iii) of the Social Security Act (42 U.S.C. 1396a(a)(43)(D)(iii))
			 is amended by striking dental and inserting oral
			 health each place it appears.
				(2)State
			 planSection 1902(a) of such Act (42 U.S.C. 1396a(a)), as amended
			 by the Patient Protection and Affordable Care Act, is amended—
					(A)in paragraph (81),
			 by striking and at the end;
					(B)in paragraph (82),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by inserting after
			 paragraph (82) the following:
						
							(83)provide for—
								(A)making oral health
				services available to aged, blind, or disabled individuals described in
				subsection (b) of section 1944 in accordance with the requirements of that
				section;
								(B)informing all
				persons in the State who are aged, blind, or disabled and have been determined
				to be eligible for medical assistance including oral health services (as
				defined in section 1905(dd)), of the availability of such services;
								(C)providing or
				arranging for the provision of such services in all cases where they are
				requested;
								(D)arranging for
				(directly or through referral to appropriate agencies, organizations, or
				individuals) corrective treatment the need for which is disclosed by such
				services; and
								(E)reporting to the
				Secretary (in a uniform form and manner established by the Secretary, by aged,
				blind, or disabled group and by basis of eligibility for medical assistance,
				and by not later than April 1 after the end of each fiscal year, beginning with
				fiscal year 2011) the information relating to oral health services provided
				under the plan during each fiscal year consisting of—
									(i)the number of
				aged, blind, or disabled individuals who reside in the State;
									(ii)the number of
				aged, blind, or disabled individuals provided oral health services;
									(iii)the number of
				such individuals referred for corrective treatment (the need for which is
				disclosed by such services);
									(iv)the amount of,
				and type of, preventive oral health services needed and provided;
									(v)the amount of, and
				type of, surgical restorative oral health services needed and provided;
				and
									(vi)the amount of,
				and type of, other oral health services needed and provided, disaggregated into
				whether the services were—
										(I)emergency;
										(II)preventive;
										(III)surgical;
										(IV)restorative;
										(V)periodontal;
										(VI)endodontic;
				or
										(VII)prosthodontic.
										.
					(3)Nursing
			 facilitiesSection 1919(b)(4)(A)(vi) of such Act (42 U.S.C.
			 1396r(b)(4)(A)(vi)) is amended by inserting, oral health services (as
			 defined in section 1905(dd)) for an aged, blind, or disabled individual
			 described in section 1944(b) who is a resident of the nursing facility,
			 after plan).
				(d)Federal funding
			 for cost of covering aged, blind, or disabledSection 1905 of the
			 Social Security Act (42 U.S.C. 1396d), as amended by subsection (b)(1), is
			 amended—
				(1)in subsection (b),
			 in the first sentence, by inserting “subsection (dd) and” before “section
			 1933(d)” ; and
				(2)by adding at the
			 end the following new subsection:
					
						(ee)Increased FMAP
				for medical assistance for aged, blind, and disabled individualsThe Federal medical assistance percentage
				determined for a State that is one of the 50 States or the District of Columbia
				for each fiscal year with respect to amounts expended for medical assistance
				for aged, blind and disabled individuals described in section 1944(b) shall be
				equal to 100
				percent.
						.
				(e)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to calendar quarters beginning on or after October
			 1, 2010, without regard to whether or not final regulations to carry out such
			 amendments have been promulgated by such date.
				(2)Delay permitted
			 for State plan amendmentIn the case of a State plan for medical
			 assistance under title XIX of the Social Security Act which the Secretary of
			 Health and Human Services determines requires State legislation (other than
			 legislation appropriating funds) in order for the plan to meet the additional
			 requirements imposed by the amendments made by this section, the State plan
			 shall not be regarded as failing to comply with the requirements of such title
			 solely on the basis of its failure to meet these additional requirements before
			 the first day of the first calendar quarter beginning after the close of the
			 first regular session of the State legislature that begins after the date of
			 enactment of this Act. For purposes of the previous sentence, in the case of a
			 State that has a 2-year legislative session, each year of such session shall be
			 deemed to be a separate regular session of the State legislature.
				
